Name: Council Regulation (EEC) No 1447/86 of 28 April 1986 on the application of Decision No 1/86 of the EEC-Sweden Joint Committee supplementing and amending Lists A and B annexed to Protocol No 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  Europe;  tariff policy;  executive power and public service;  international affairs
 Date Published: nan

 21 . 5 . 86 Official Journal of the European Communities No L 134 / 21 COUNCIL REGULATION (EEC ) No 1447 / 86 of 28 April 1986 on the application of Decision No 1 / 86 of the EEC-Sweden Joint Committee supplementing and amending Lists A and B annexed to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 / 86 of the EEC-Sweden Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas an Agreement between the European Economic Community and the Kingdom of Sweden ( J ) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the above Agreement , the Joint Committee has adopted Decision No 1 / 86 supplementing and amending Lists A and B annexed to that Protocol ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 28 April 1986 . For the Council The President H. RUDING (') OJ No L 300 , 31 . 12 . 1972 , p. 97 : English Special Edition , 31 . 12 . 1972 , p. 99 .